SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

604
KA 16-02041
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

PAUL J. BLARR, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


EVAN LUMLEY, BUFFALO, FOR DEFENDANT-APPELLANT.

JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (JULIE BENDER FISKE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael F.
Pietruszka, J.), rendered January 14, 2015. The judgment convicted
defendant, upon his plea of guilty, of scheme to defraud in the first
degree and grand larceny in the third degree (10 counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of one count of scheme to
defraud in the first degree (Penal Law § 190.65 [1] [a]) and 10 counts
of grand larceny in the third degree (§ 155.35 [1]). In appeal No. 2,
defendant appeals from a judgment convicting him upon his plea of
guilty of two counts of scheme to defraud in the first degree
(§ 190.65 [1] [a]), and one count each of grand larceny in the third
degree (§ 155.35 [1]) and grand larceny in the fourth degree (§ 155.30
[1]). With respect to both appeals, the record establishes that
defendant knowingly, intelligently, and voluntarily waived his right
to appeal (see People v Anderson, 144 AD3d 1614, 1614, lv denied 28
NY3d 1181; People v Carney, 129 AD3d 1511, 1511, lv denied 27 NY3d
994). The valid waivers of the right to appeal with respect to both
the conviction and sentence encompass defendant’s challenges to the
severity of the sentences (see People v Lopez, 6 NY3d 248, 255-256;
People v Hidalgo, 91 NY2d 733, 737; cf. People v Maracle, 19 NY3d 925,
928).

     Defendant contends that he was denied effective assistance of
counsel with respect to both appeals. To the extent that defendant’s
contention survives his guilty pleas and waivers of the right to
appeal (see People v Collins, 129 AD3d 1676, 1676-1677, lv denied 26
NY3d 1038), it is without merit. We conclude on the record before us
that defendant was afforded meaningful representation (see People v
                                 -2-                           604
                                                         KA 16-02041

Davis, 99 AD3d 1228, 1229, lv denied 20 NY3d 1010; see generally
People v Ford, 86 NY2d 397, 404).




Entered:   April 28, 2017                      Frances E. Cafarell
                                               Clerk of the Court